DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
This communication is in response to the Request for Continued Examination (RCE) filed 2/11/21.  Claims 1, 2, 9, 10, 16, and 17 have been amended.  Claims 1-20 are pending.
 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/11/21 has been entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. For example, independent claim 1 (and similar independent claims 9 and 16) recites: receiving information including administration of one or more substances and user preferences for the administration, wherein the one or more substances have been administered to a user; extracting features of the received information and identifying interactions between the one 
The aforementioned limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting a processor, database, a computer system comprising: one or more computer processors;  P201701105US01/0920.0634CPage 30 of 34one or more computer readable storage media; and program instructions stored on the one or more computer readable storage media,  a computer program product comprising one or more computer readable storage media, and a computer used to perform the aforementioned limitations nothing in the claim elements precludes the steps from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the processor, computer system comprising: one or more computer processors;  P201701105US01/0920.0634CPage 30 of 34one or more computer i.e., as generic computer components performing generic computer functions of receiving information, extracting information, identifying information, generating information, analyzing information, modifying information, and evaluating information) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. 
Claims 2-8, 10-15, and 17-20 are ultimately dependent from Claim(s) 1, 9 and 16 and include all the limitations of Claim(s) 1, 9 and 16. Therefore, claim(s) 2-8, 10-15, and 17-20 recite the same abstract idea. Claims 2-8, 10-15, and 17-20 describe further limitations regarding the generated schedule, user preferences, receiving the information, the types of substances, recording administration, genetic learning techniques and multi- dimensional allocation and optimization techniques, and dynamically adjusting the schedule based on consumption patterns of the one or more substances. These are all just further describing the abstract idea recited in claims 1, 9 and 16, without adding significantly more.  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6, 8-13, and 15-19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (US 2008/0172253 A1) in view of Luce et al. (US 2003/0163353 A1) in view of Nelson et al. (US 2012/0115914 A1), in view of Loftus et al. (US 2009/0055221 A1), and further in view of Rosenberg (US 2004/0049407 A1).
(A) Referring to claim 1, Chung discloses a computer-implemented method of managing administration of substances comprising (abstract of Chung): 

extracting, via the processor, features of the received information and identifying interactions between the one or more substances and a new substance for administration based on the extracted features (para. 29 of Chung); and 
generating, via the processor, a schedule for administration of the one or more substances and the new substance based on the interactions, wherein the schedule is generated by evaluating the new substance against the one or more substances (see para. 33 and 47-48 of Chung; para. 47 states if the medicine picked up by the patient has contraindication to another medicine they are taking, the system warns the patient. Also, note that para. 33 of Chung teaches the information stored by the database includes any one from the group consisting of: contraindications, combination of medication which may be safely taken, allergic reactions of medication, the recommended dosage for each medication, the administration schedule for each medication, and expiry date of each medication).
Chung does not expressly disclose receiving user preferences for the administration, wherein the one or more substances have been administered to a user; wherein the schedule is based on half- lives of the one or more substances, and wherein the schedule includes a recommendation of an additional substance that is complementary to the new substance; wherein the new substance includes one or more of: a food item, and a beverage, and wherein the features are extracted by accessing a database to identify the features of the one or more substances and to determine interactions between the identified features; and wherein generating the schedule comprises modifying a previous schedule that is based on the one or more substances that have been administered to the user, and wherein the new substance is not included in the previous schedule.

Nelson discloses wherein the schedule is based on half- lives of the one or more substances (see para. 65 & 79 of Nelson which  discloses when using an immediate release form of the drug, based on its relatively short half-life, some patients will experience sustained benefit with a twice a day or three times per day dosing schedule, particularly for the effects on the symptoms of hypersomnia, fatigue, and appetite).  
Loftus discloses wherein the schedule includes a recommendation of an additional substance that is complementary to the new substance (note Table 1 of paragraph 35 in Loftus which discloses newly prescribed and complementary therapies); wherein generating the schedule comprises modifying a previous schedule that is based on the one or more substances that have been administered to the user, and wherein the new substance is not included in the previous schedule (para. 40-41 of Loftus; note medications changes (e.g., new medications and therapies) in the plan after the patient’s follow-up visit).
Rosenberg discloses wherein the new substance includes one or more of: a food item, and a beverage, and wherein the features are extracted by accessing a database to identify the features of the one or more substances and to determine interactions between the identified features (abstract, para. 35, 39, 44, and 57-59 of Rosenberg;  An individual’s drug regimen and meal regimen is monitored. Matching food items along with the linked ingredient groups are extracted from the food-ingredient group table and placed in a personalized food-ingredient group table. For example, caffeine is known to reduce the effectiveness of Drug 3 and thus is listed in the drug-ingredient group table 16 and linked to Drug 3; Also, note that the drug information concerns contraindicated foods, food groups and 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of Luce, Nelson, Loftus, and Roseberg within Chung.  The motivation for doing so would have been to determine patient preferences (para. 3 of Luce), to determine an effective dosing schedule (para. 79 of Nelson), to present alternative or additional options (Table 1 of paragraph 35 in Loftus), and to efficiently check for possible drug-to-food interactions (para. 1 of Rosenberg).
(B) Referring to claim 2, Chung discloses wherein the generated schedule indicates one or more from a group of: time, dosage, and a complementary substance for administration (para. 11 of Chung).  
(C) Referring to claim 3, Chung discloses wherein user preferences include one or more from a group of: time for administering medication and a complementary substance (para. 26 & 35 of Chung).  
(D) Referring to claim 4, Chung discloses wherein receiving the information comprises one or more from a group of: scanning a label of medication; retrieving RFID signals indicating a medication; retrieving activity on social media sites; and  P201701105US01/0920.0634CPage 29 of 34retrieving substance information from an electronic medical record (para. 7 & 26 of Chung).  
(E ) Referring to claim 5, Chung discloses wherein the substances include one or more from a group of prescription medication, over-the-counter medication, home remedies, herbal substances, beverages, nutraceuticals, and food (para. 15 of Chung).  
(F) Referring to claim 6, Chung discloses further comprising: recording, via the processor, a time of administration of a substance; and providing, via the processor, a notification to administer the substance at the recorded time (para. 26, 33, 35, and 36 of Chung).  
(G) Referring to claim 8, Chung discloses further comprising: dynamically adjusting, via the processor, the schedule based on consumption patterns of the one or more substances (para. 40 of Chung).

	The remainder of claim 9 repeats substantially the same limitations as claim 1, and is therefore rejected for the same reasons given above.
(I) Claim 16 differs from claim 1 by reciting: “A computer program product for managing administration of substances, the computer program product comprising one or more computer readable storage media collectively having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to:” (Fig. 1 and para. 33-35 of Chung).
The remainder of claim 16 repeats substantially the same limitations as claim 1, and is therefore rejected for the same reasons given above.
(J) Claims 10-13, 15, and 17-19 repeat substantially the same limitations as claims 2-6 and 8, and are therefore rejected for the same reasons given above.

Claims 7, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (US 2008/0172253 A1) in view of Luce et al. (US 2003/0163353 A1) in view of Nelson et al. (US 2012/0115914 A1), in view of Loftus et al. (US 2009/0055221 A1), in view of Rosenberg (US 2004/0049407 A1), and further in view of Bagwell et al. (US 2018/0060517 A1).
(A) Referring to claim 7, Chung, Luce, Nelson, Loftus, and Rosenberg do not disclose wherein generating a schedule further comprises: generating the schedule based on one of genetic learning techniques and multi- dimensional allocation and optimization techniques.  
one of genetic learning techniques and multi- dimensional allocation and optimization techniques (para. 16, 55, and 60 of Bagwell).
	Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned feature of Bagwell within Chung, Luce, Nelson, Loftus, and Rosenberg.  The motivation for doing so would have been to identify an optimal schedule (para. 16 of Bagwell).
(B) Claims 14 and 20 repeat substantially the same limitations as claim 7, and are therefore rejected for the same reasons given above.

 Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 9, and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. See newly added Rosenberg reference in 103 rejection above. Also, see explanation of Loftus reference in the 103 rejection above.
Applicant's additional arguments filed 2/11/21 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed hereinbelow in the order in which they appear in the response filed 2/11/21.
(1) The 101 rejection is traversed.

(A) As per the first argument, see 101 rejection above. The Examiner submits that the claim limitations constitute “a mental process” because receiving information, extracting features of the received information, identifying/determining interactions, evaluating, and generating a schedule amount to observations/evaluations/judgments/analyses that can, at the currently claimed high level of generality, 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENA NAJARIAN whose telephone number is (571)272-7072.  The examiner can normally be reached on Monday - Friday 9:30 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/LENA NAJARIAN/Primary Examiner, Art Unit 3686